       Case 6:20-cv-00066-DLC Document 36 Filed 09/08/20 Page 1 of 2



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          HELENA DIVISION

DONALD J. TRUMP FOR                                CV 20–66–H–DLC
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE;
NATIONAL REPUBLICAN
SENATORIAL COMMITTEE;                                   ORDER
MONTANA REPUBLICAN STATE
CENTRAL COMMITTEE,

                    Plaintiffs,

vs.

STEPHEN BULLOCK, in his official
capacity as Governor of Montana;
COREY STAPLETON, in his official
capacity as Secretary of State of
Montana,

                     Defendants

And

DSCC, DCCC, and MONTANA
DEMOCRATIC PARTY,


                     Intervenor-
                     Defendants.


      Intervenor-Defendants, by and through their attorney Peter M. Meloy of the

law firm Meloy Law Firm, move this Court for the admission of Abha Khanna pro



                                       1
        Case 6:20-cv-00066-DLC Document 36 Filed 09/08/20 Page 2 of 2



hac vice in the above-captioned matter. (Doc. 32.) Mr. Meloy represents that he

intends to act as local counsel. (Id.) The application appears to be in order.

      Accordingly, IT IS ORDERED that the Intervenor-Defendants’ motion to

admit Ms. Khanna pro hac vice (Doc. 32) is GRANTED on the condition that she

does her own work. This means that Ms. Khanna must: (1) do her own writing; (2)

sign her own pleadings, motions, and briefs; and (3) appear and participate

personally. Ms. Khanna shall take steps to register in the Court’s electronic filing

system (CM-ECF). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Khanna files a separate pleading acknowledging her admission under the

terms set forth above within fifteen (15) days of this Order.

      DATED this 8th day of September, 2020.




                                          2
